Citation Nr: 0812660	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  03-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected right shoulder disability.

2.  Entitlement to service connection for right arm and hand 
secondary to service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had service in the Arkansas National Guard from 
September 1982 to September 1988, with active service from 
March 1983 to June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is necessary in order to ensure 
compliance with VA's duties to notify and assist the veteran. 

The veteran's appeal was previously before the Board in 
November 2005.  At that time, the Board remanded the above-
listed issues for additional development, including a new VA 
examination to address specific questions relating to the 
veteran's right shoulder and right hand and arm symptoms.  
The examination was requested partially because of the 
history of complaints of right arm and hand numbness and 
tingling as seen in the treatment records.  At that time, the 
Board was unable to determine whether these symptoms were 
related to the veteran's service-connected right shoulder 
disability.  

The veteran underwent a VA examination in September 2006, but 
it does not appear any neurological examination was performed 
to address the veteran's complaints of numbness and tingling 
as there is no mention of any results of sensory or other 
neurological testing.  On remand, the veteran should be 
scheduled for a neurological examination to determine if the 
veteran has any neurological deficits in his right upper 
extremity and the cause of any deficit found.  The Board 
notes some of that the veteran's medical records attribute 
his right arm complaints of numbness and tingling to 
degenerative disc disease of the cervical spine with 
compression of the nerve roots at multiple levels.  In 
contrast, however, there are other treatment records that 
attribute the veteran's complaints of right arm and hand 
numbness and tingling to his shoulder disability and 
myofascial trigger points.  In addition, although reportedly 
not finding any signs of right upper extremity numbness, the 
most recent VA examiner opined that all of the pathology of 
the veteran's arm, hand and shoulder symptoms are a result of 
the veteran's service-connected right shoulder disability.  
Thus a definitive statement as to the cause of the veteran's 
right arm and hand numbness and tingling is needed in order 
for the Board to determine whether the veteran's right arm 
and hand complaints are in fact secondary to his service-
connected right shoulder disability.

Furthermore, the Board notes that, since its November 2005 
remand, the Court of Appeals for Veterans Claims has issued 
two decisions affecting VA's duty to notify, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Notice consistent with the 
holdings in these cases should be provided.  

Finally, as the veteran receives all his treatment at VA and 
the last treatment record is from October 2006, current 
treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that advises 
him of the following:
	
a.  That he should submit, or ask VA to obtain, 
medical or lay evidence that demonstrates not 
only a worsening or increase in severity in his 
right shoulder disability but also the effect 
such worsening or increase in severity has on 
his employment and daily life.

b.  The rating criteria in Diagnostic Codes 
5201 and 5202.

c.  Examples of the type of medical and lay 
evidence that the veteran can submit (or ask VA 
to obtain) that are relevant to establishing 
entitlement to increased compensation.

d.  The criteria for assigning an 
effective date if he succeeds on his 
claim.  

2.  Obtain the veteran's medical records from the 
VA Medical Center in Little Rock, Arkansas, from 
November 2006 to the present.  All efforts to 
obtain VA records should be fully documented, and 
the VA facility should provide a negative 
response if records are not available.

3.  When the above development has been 
accomplished and any available evidence has been 
obtained, the veteran should be scheduled for a 
VA neurological examination on his right upper 
extremity.  The claims file must be provided to 
the examiner for review in conjunction with the 
examination.

After reviewing the file and conducting all 
necessary tests the examiner should provide a 
diagnosis of any disability causing the veteran's 
complaints of right hand and arm numbness and 
tingling, and set out the impairment produced.  
The examiner also should render an opinion as to 
whether it is at least as likely as not (i.e., at 
least a 50 percent probability) that any 
complaints or findings are proximately due to or 
the result of the veteran's service-connected 
right shoulder disability or whether it is due to 
his cervical spine disorder (or any other 
disorder).  The examiner should provide a 
complete rationale for all opinions given 
discussing any evidence contradictory to his/her 
opinion.

4.  Then, after taking all actions needed to 
ensure VA's duty to assist and notice obligations 
are accomplished and that the VA examination 
report is adequate, the veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement of 
the Case should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
these claims should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



